Citation Nr: 0500051	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  04-32 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from January 
1945 to July 1946.  An April 1947 Abstract of Service 
Separation Record indicates that the veteran's military 
occupational specialty was as a Baker (Bkr) and that he was 
stationed on the USS Fall River and USS Columbus during 
active service.   

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran rescinded his request for 
a hearing in September 2004.  

In January 2004, the veteran changed his residence and his 
claims folder was transferred to the RO in St. Petersburg, 
Florida.  The veteran's motion for advance on the docket 
(AOD) was granted for good cause shown under 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004) in 
December 2004. 


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
before the Board at this time have been addressed.  

2. Bilateral hearing loss of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

The veteran contends that he currently suffers from bilateral 
hearing loss as a result of in-service noise exposure, and 
that service connection for his bilateral hearing loss 
disability is appropriate.  After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for bilateral 
hearing loss is not warranted. 

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of bilateral hearing loss.  
The veteran's ears were listed as normal in both his January 
1945 entrance examination report and July 1946 separation 
examination report.     

A private treatment record dated in March 1993 shows that the 
veteran complained of a three-month history of hearing loss, 
ear discomfort, and aural discharge from the right ear.  It 
was noted that in October 1992 the veteran felt pressure 
inside his right ear.  The veteran described the incident as 
a sudden loss of hearing superimposed on a gradual loss of 
hearing that he had observed during the past ten years.  The 
physician noted that the veteran denied vertigo and dizziness 
as well as any return of his hearing since the initial 
hearing loss.  In addition, the physician detailed that the 
veteran related "a history of ear infection approximately 
thirty years ago, however does not remark anybody told him he 
had a hole in his eardrum since that time".  An impression 
of tympanic perforation with no clinical evidence of 
cholesteatoma with a computed tomography scan consistent with 
mucosal disease was listed in the March 1993 treatment 
record.  An April 1993 private treatment note listed an 
impression of right tympanic membrane perforation with mixed 
hearing loss.    

The Board acknowledges the veteran's complaints of bilateral 
hearing loss and right ear injury related to noise exposure 
during active service.  Statements submitted by the veteran 
qualify as competent lay evidence.  Competent lay evidence is 
any evidence not requiring that the proponent to have 
specialized education, training, or experience.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  As noted above, 
statements from the veteran can be used only to provide a 
factual basis upon which a determination could be made that a 
particular injury occurred in service, not to provide a 
diagnosis or a medical opinion linking that in-service 
disease or injury to a current disability.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

The record, however, does not show that the veteran has the 
medical expertise that would render competent his statements 
as to the relationship between his military service and any 
current disability.  These opinions alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and the 
claimed bilateral hearing loss disability.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  Competent medical evidence is considered 
more probative than competent lay evidence.  Therefore, the 
Board finds that the medical evidence of record, which does 
not indicate that the veteran currently suffers from 
bilateral hearing loss related to inservice noise exposure, 
is more probative than the veteran's own lay statements.  

None of the competent medical evidence of record indicates 
that the veteran's current claimed bilateral hearing loss 
disability is related to noise exposure during his period of 
active service.  Based upon the evidence discussed above, the 
Board concludes that the evidence is insufficient to link the 
veteran's current claimed bilateral hearing loss with any 
claimed inservice noise exposure.  Consequently, the 
veteran's claim of service connection for bilateral hearing 
loss must be denied.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran a letter in 
May 2003 as well as issued a statement of the case (SOC) 
dated in August 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim for entitlement 
to service connection for bilateral hearing loss.  With 
regard to requirement (1), above, the Board notes that the RO 
sent the veteran a VCAA notice letter in May 2003 informing 
him what was needed to establish entitlement to service 
connection for bilateral hearing loss.  With regard to 
requirements (2) and (3), the Board notes that the RO's 
letter also notified him of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the May 2003 letter explained 
that VA would obtain relevant records from any Federal agency 
(to include the military, VA, and the Social Security 
Administration), and that it would also make reasonable 
efforts to help him obtain other evidence (such as records 
from State or local governments, private doctors and 
hospitals, or current or former employers), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  In the May 2003 
letter, the veteran was also informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if it was necessary to make a decision on his claim.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his service connection claim.  
However, as a practical matter, the veteran has been amply 
notified of the need to provide such evidence.  In addition, 
the RO issued him a SOC in August 2004 that contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in May 2003.  However, at 
bottom, what the VCAA seeks to achieve is to give the veteran 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the May 2003 letter from the RO was sent 
to the veteran prior to the RO's July 2003 rating decision 
that is the basis of the veteran's appeal.  As discussed 
above, the content of the notice provided to the veteran in 
the May 2003 letters by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claim for entitlement to service 
connection for bilateral hearing loss was readjudicated in a 
statement of the case issued in August 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the May 2003 letters as well as the 
August 2004 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the May 2003 letter sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the May 2003 letter as well as the August 2004 
SOC issued by the RO.  The Board concludes that any defect in 
the notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran a letter in May 2003 
as well as a statement of the case (SOC) dated in August 
2004, which informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for bilateral hearing 
loss.  

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA does not have a duty to provide a medical 
examination.  In this case, there is no evidence of record, 
other than the veteran's statements, which establishes the 
veteran suffered from bilateral hearing loss and a right ear 
injury during service or indicates his claimed hearing loss 
disability may be associated with service.    

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


